UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6791


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KELVIN ANDRE SPOTTS, a/k/a Shorty,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:98-cr-00047-1)


Submitted: November 8, 2021                                 Decided: December 16, 2021


Before GREGORY, Chief Judge, THACKER, Circuit Judge, and KEENAN, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Kelvin Andre Spotts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kelvin Andre Spotts appeals the district courts order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We vacate the court’s

order and remand for further consideration.

       We review a district court’s ruling on a compassionate-release motion for abuse of

discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam), cert.

denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct. 12, 2021). “A district court abuses its

discretion when it acts arbitrarily or irrationally, fails to consider judicially recognized

factors constraining its exercise of discretion, relies on erroneous factual or legal premises,

or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018)

(internal quotation marks omitted). A district court also abuses its discretion “when it

ignores unrebutted, legally significant evidence.” In re Search Warrant Issued June 13,

2019, 942 F.3d 159, 171 (4th Cir. 2019) (internal quotation marks omitted).

       The district court denied Spotts’ compassionate-release motion on the ground that

the mere possibility of contracting a virus in prison does not qualify as an extraordinary

and compelling reason for compassionate release. But Spotts offered more than just a

generalized fear: he argued that he is particularly susceptible to severe illness or death from

COVID-19 due to his preexisting medical conditions and that he has a high risk of

contracting the disease due to crowded prison conditions. And, “[i]n the context of the

COVID-19 outbreak, courts have found extraordinary and compelling reasons for

compassionate release when an inmate shows both a particularized susceptibility to the

                                              2
disease and a particularized risk of contracting the disease at his prison facility.” United

States v. Feiling, 453 F. Supp. 3d 832, 841 (E.D. Va. 2020); accord United States v. High,

997 F.3d 181, 185 (4th Cir. 2021) (explaining that arguments for compassionate release

“based on the coronavirus pandemic depend at least on allegations that the risk of

contracting COVID-19 in a prison is higher than the risk outside the prison and that the

inmate’s preexisting medical condition increases that individual’s risk of experiencing a

serious, or even fatal, case of COVID-19”).

       We conclude that the district court abused its discretion when it denied relief without

considering “unrebutted, legally significant evidence”—that is, Spotts’ allegations that he

suffers from two conditions that render him particularly susceptible to severe illness or

death from COVID-19 and that he has a high risk of contracting the virus at his prison. In

re Search Warrant Issued June 13, 2019, 942 F.3d at 171 (internal quotation marks

omitted). Accordingly, we vacate the district court’s order denying Spotts’ motion for

compassionate release and remand for further consideration. * We deny Spotts’ motion for

summary disposition.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                              VACATED AND REMANDED




       *
           By this disposition, we express no opinion on the merits of Spotts’ motion.

                                               3